Citation Nr: 1736947	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for low back strain syndrome.

2.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella of the left knee.

3.  Entitlement to an increased rating in excess of 10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1983 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the RO granted entitlement to individual unemployability (TDIU) effective October 19, 2010.

The issues of increased ratings for chondromalacia patella of the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back strain has caused limitation of forward flexion to 30 degrees.

2.  The Veteran's low back strain has not manifested as unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no higher, from October 19, 2010, for low back strain syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in September 2009, October 2010, and August 2012.  The examinations were adequate.  With the exception of the September 2009 examiner, the examiners reviewed the medical evidence of record in conjunction with the respective examinations, and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claims.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claims.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II.  Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" ratings, the assignment of different disability ratings at different times over the life of the claim, are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

For musculoskeletal disorders, if functional loss is alleged due to pain, or if the service-connected disability involves a joint rated on limitation of motion, the Board must consider whether a higher rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board will re-consider the evidence while making sure to evaluate findings in the record regarding functional loss.

The Veteran seeks a higher disability rating for his low back strain, which is currently rated as 20 percent.  Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.at Note (1) (2016).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

After a full review of the record, the Board concludes that a rating of percent from October 19, 2010, is warranted.

In the September 2009 VA examination, the examiner found the Veteran's gait and station within normal limits.  The lumbar spine demonstrated normal curvature with subjective tenderness to palpation without evidence of spasm.  The Veteran's range of motion testing reflected flexion to 65 degrees, with pain at 65 degrees; extension to 30 degrees, with no pain at 30 degrees; left and right lateral rotation to 30 degrees each; and right and left lateral flexion to 30 degrees each.  Range of motion during passive, active and three repetitive motions are the same.  Straight leg raising and deep tendon reflexes were equal bilaterally.  No additional functional impairments noted due to pain, weakness, fatigability, instability, or flare ups.  There are no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  No neoplasms, subluxation, instability, bladder or bowel complaints.  The examiner diagnosed the Veteran with degenerative disk disease with previous findings of disk herniation radiculopathy with essentially normal findings at the time of the examination.

A June 28, 2010, examination report by a private healthcare professional noted that the Veteran walks with a slight limp favoring the right side and uses a cane; he can walk more than 50 feet without the cane.  Range of motion was measured at 45 degrees of flexion, 15 degrees of extension, and 15 degrees of left and right lateral bending.  

An October 1, 2010, Social Security Administration Physical Residual Functional Capacity Assessment found that the Veteran could occasionally lift 20 pounds and frequently lift 10 pounds.  He can stand and/or walk (with normal breaks) for about 6 hours in an 8-hour workday and sit (with normal breaks) for about 6 hours in an 8-hour day.  The Veteran is unlimited, other than as shown for lift and/or carry, in his ability to push and/or pull.  He can occasionally climb ramps, stairs, ladders, ropes, and scaffolds; stoop; kneel; crouch; and crawl.
In the October 2010 VA examination, the Veteran reported experiencing continuous pain in the mid low back radiating down the outer posterolateral aspect of both thighs to the mid-calf.  He experiences numbness and tingling in his toes bilaterally, as well as decreased sensation in both feet up to the ankle.  The Veteran has a moderate degree of weakness in the right leg and walks with a limp; he wears a brace on the right ankle.  Range of motion at the back is extremely poor.  Although the Veteran does not have incapacitating flare-ups, his back is very severe on a daily basis; Vicodin and gabapentin provide mild temporary relief of his symptoms.  The back pain is made worse by walking 200 feet, standing 1 1/2 minutes or sitting for more than 5 minutes at a time.  Lifting or carrying more than 20 pounds aggravates the pain as well.  The Veteran had previously used steroid injections into the back with temporary relief lasting up to 5 to 6 months, but had not done so in the previous year because of intolerance and side effects.  

A physical examination of the low back revealed mild subjective tenderness.  There was no paraspinal spasm.  The Veteran's range of motion was flexion to 30 degrees with functional limitation due to pain at 30 degrees; extension to 0 degrees with functional limitation due to pain at 0 degrees; bilateral lateral rotation to 20 degrees with functional limitation due to pain at 20 degrees; and 0 to 15 degrees of tilt to the right and left with functional limitation due to pain at 15 degrees.  The examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine with radiculopathy involving both lower extremities.  A MRI showed degenerative disk disease noted throughout the lower thoracic spine and throughout the lumbar spine.  There was moderate to severe central stenosis at L2-3, L3-4, and L4-5, the worst at L4-5, with bilateral foraminal stenosis and facet hypertrophic disease noted as well. 

A February 2012 progress note from the Westside, Chicago VA Medical Center (VAMC) indicated the Veteran reported ongoing pain relief, currently at a 3 out of 10.  The Veteran reported that pain is worse with strenuous activities, so he has been resting.  Pan is intermittent, with radiation to the lower extremities, and greater in the right lower extremity than the left, with occasional tingling sensations in the left toe.  The Veteran had been taking Vicodin 2 to 4 pills per day, as prescribed by his primary care physician, but had not been compliant with taking gabapentin because it is "too many medications."
In the August 2012 VA examination, the examiner noted the Veteran's 1990 diagnosis for low back strain.  The Veteran reported flare-ups which caused difficulty in walking.  The physical examination showed a range of motion of 80 degrees of forward flexion with pain at 80 degrees; 20 degrees of extension with pain at 20 degrees; 20 degrees of right and left lateral flexion with pain at 20 degrees; and 25 degrees of right and left lateral rotation with pain at 25 degrees.  Following repetitive use testing, the Veteran's range of motion was 75 degrees of forward flexion; 20 degrees of extension; 20 degrees of right and left lateral flexion; and 25 degrees of right and left lateral rotation.  The Veteran has less movement than normal with weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  The examiner found parasinous tenderness as well as guarding or muscle spasm resulting in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner also found moderate intermittent radicular pain in the lower right extremity and mold intermittent radicular pain in the lower left extremity with mild numbness bilaterally in the lower extremities.  The radiculopathy has a moderate affection on his right side, but a severe affection on his left side.  The examiner found the Veteran has intervertebral disc syndrome (IVDS), however, the Veteran has not had any incapacitating episodes over the past 12 months.  The Veteran constantly uses a cane to ambulate.  The examiner determined that the Veteran's thoracolumbar spine condition does not impact his ability to work.

Based on the medical evidence in the record, the Board finds that the Veteran meets the criteria for a 40 percent rating as of October 19, 2010 under the general rating formula.  The October 2010 VA examination demonstrated that the Veteran had a range of motion of 30 degrees for forward flexion, meeting the criteria for 40 percent under 38 C.F.R. § 4.71a, DC 5237.  None of the medical evidence state the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine to warrant a rating increase of 50 percent or 100 percent, respectively.  A higher rating is not warranted under IVDS as well because while the Veteran has IVDS, there is no evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

In summary, the preponderance of the evidence supports the assignment of a 40 percent rating, and no higher, for low back strain from October 19, 2010.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To this extent, the appeal is granted.


ORDER

A 40 percent rating from October 19, 2010, for low back strain syndrome is granted, subject to the laws and regulations governing the payment of VA compensation.

REMAND

The Board finds that remand of the Veteran's claims for an increased rating in excess of 10 percent for chondromalacia patella of the left knee and an increased rating in excess of 10 percent for chondromalacia patella of the right knee is warranted to further develop the claims and obtain current records on the severity of the Veteran's disabilities.

As it relates to the left and right knees, the Veteran was last provided a VA examination in October 2010.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  A review of the claims file reveals that the October 2010 VA examination report includes active and passive range of motion findings but do not include weight-bearing and nonweight-bearing findings.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected knee disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of each of his service-connected knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of each knee.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

All examination findings, along with complete rationale for any conclusions reached, must be provided.  If unable to provide an opinion without resorting to speculation, the examiner should explain the basis for this conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).  

The examiner should also address the functional impairment (include with respect to activities of daily living, and occupational and social functioning) due to each service-connected knee disability.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


